Case 2:16-cv-11593-BAF-APP ECF No. 98 filed 10/23/18         PageID.1830   Page 1 of 3



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DERRICK BUNKLEY                           )
                                          )
      Plaintiff,                          )
                                          ) Case No. 2:16-cv-11593-BAF-APP
v.                                        )
                                          )
                                            Judge Bernard A. Friedman
CITY OF DETROIT, et al.,                  )
                                          )
      Defendants.                         )
                                          )
                                          ) JURY TRIAL DEMANDED

           PLAINTIFF’S AGREED MOTION TO SET A TRIAL DATE

      Now Comes Plaintiff, DERRICK BUNKLEY, by and through his counsel,

LOEVY & LOEVY, and respectfully moves to set a trial date in the above-

captioned matter. In support thereof, Plaintiff states as follows:

      1.     In September 2017, this Court denied defendants’ motion for

summary judgment and ruled, among other things, that defendants are not

qualifiedly immune for the conduct at issue in this matter. See Dkt. 82.

      2.     Defendants then filed an interlocutory appeal of that decision under

Mitchell v. Forsyth, 472 U.S. 511 (1985). The decision of this Court as to the

denial of qualified immunity was affirmed by the Appellate Court, and the

remainder of the defendants’ appeal was dismissed for lack of jurisdiction. The

appellate mandate issued on August 29, 2018.
Case 2:16-cv-11593-BAF-APP ECF No. 98 filed 10/23/18           PageID.1831     Page 2 of 3



      3.     There is now no further discovery left to be completed and this case is

ready to proceed to trial on the merits.

      4.     Given the foregoing, Plaintiff respectfully submits that the Court set a

trial date and pretrial schedule at a hearing on this motion so that the litigation may

be concluded with no further delay.

      5.     The parties conferred prior to filing this motion and agree that a trial

date should be set and further agree that a date in the spring of 2019 (excluding the

weeks of April 15-19 and April 22-26, 2019) would be convenient based on all

counsels’ current schedules.

      6.     At this time, the parties anticipate the trial taking five full trial days.

      WHEREFORE, Plaintiff respectfully moves that this Court set a trial date in

the above-captioned matter.



Dated: October 23, 2018                         Respectfully Submitted,

                                                /s/ Julie M. Goodwin
                                                One of Plaintiff’s Attorneys

                                                Arthur Loevy
                                                Jon Loevy
                                                Heather Lewis Donnell
                                                Julie Goodwin
                                                LOEVY & LOEVY
                                                311 N. Aberdeen, 3rd Floor
                                                Chicago, IL 60607
                                                (312) 243-5900
                                                julie@loevy.com
Case 2:16-cv-11593-BAF-APP ECF No. 98 filed 10/23/18       PageID.1832      Page 3 of 3




                         CERTIFICATE OF SERVICE

       I, Julie Goodwin, an attorney, hereby certify that I served the foregoing
Motion on all parties of record on October 23, 2018 via the Court’s CM / ECF
filing system.


                                             /s/ Julie M. Goodwin ____
                                             One of Plaintiff’s Attorneys
